Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered October 26, 2001, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
In satisfaction of a multicount indictment, defendant waived his right to appeal and pleaded guilty to assault in the first degree. He was sentenced in accordance with the plea agreement to a prison term of eight years, followed by five years of postrelease supervision. On appeal, appellate counsel for defendant seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and appellate counsel’s brief, we agree. Accordingly, the judgment is affirmed and appellate counsel’s application to be relieved of her assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.